Citation Nr: 0823472	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  The evidence preponderates against the veteran having 
hearing loss of either ear which developed in service or is 
otherwise causally related to service.

2.  Left ear hearing loss existed prior to service and was 
not aggravated by service.  

3.  Hearing loss, as an organic disease of the nervous 
system, was not shown to be present to a disabling degree 
within the first post-service year.  

4.  The evidence preponderates against the veteran having 
tinnitus which developed in service or is otherwise causally 
related to service.

5.  Tinnitus, as an organic disease of the nervous system, 
was not shown to be present to a disabling degree within the 
first post-service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The RO issued a VCAA letter in October 2004 addressing the 
veteran's claims, including service connection for bilateral 
hearing loss and tinnitus.  The October 2004 letter 
effectively satisfied all three notice requirements of the 
VCAA, prior to initial adjudication of the claim for service 
connection for bilateral hearing loss and tinnitus in June 
2005.  The letter informed of the evidence required to 
substantiate the claims for service connection.  See 
38 C.F.R. Part 3.  It also informed as to what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by that letter, the veteran was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication in June 2005 of the 
claims for service connection for bilateral hearing loss and 
tinnitus.  However, the RO issued a March 2006 letter 
generally addressing issues of entitlement to ratings and 
effective dates for service-connected disabilities, and an 
SOC was subsequently issued in August 2006 readjudicating the 
appealed claims.  Ultimately, there is no prejudice in part 
because the appealed claims for service connection are herein 
denied.  

With regard to the VA duty to assist the veteran in the 
development of the claims, VA duly assisted the veteran in 
the procurement of service clinical records and pertinent 
treatment records, and in providing an examination where 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service.  The veteran informed of no such 
post-service records, and provided none to be associated with 
the clams folder.
 
An April 2005 VA examination report and the veteran's service 
clinical records have been obtained and associated with the 
claims folder.  The veteran provided his own statements 
regarding onset and etiology of his claimed disorders, which 
are duly documented within the claims folder.  He informed of 
no additional obtainable VA or private treatment records 
pertinent to his hearing loss and tinnitus claims.  All 
records and statements received were associated with the 
claims folder, and the veteran was duly informed, including 
by the appealed June 2005 rating action as well as by the 
August 2006 SOC, of records obtained in furtherance of his 
claims, and thus by implication of records not obtained.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  He has not identified any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claims here denied.  

A VA examination to address medical issues underlying the 
veteran's claims for service connection for ear hearing loss 
and tinnitus was conducted in April 2005.  The examiner 
carefully reviewed the record, examined the veteran, and 
provided medical findings and opinions which, when taken 
together with the balance of evidence of record, afford 
sufficient evidentiary bases for the Board's determinations 
herein.  Hence, the Board finds the April 2005 VA examination 
report, taken together with all the evidence of record, to be 
adequate for purposes of the present determinations.  

There remains no further duty to develop the claims here 
adjudicated.  There is no indication that reported or 
otherwise available treatment or examination records have not 
been appropriately requested, and obtained records were 
associated with the claims folders.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The veteran has addressed his claims by submitted statements.  
There is no indication that the veteran desires a further 
opportunity to address his claims that has not been 
fulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Claims for Service Connection for
 Hearing Loss and Tinnitus

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  However, these amendments pertain to the 
rebutting of the presumption of soundness, which is not at 
issue in the Board's adjudication of the present claims.  

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss or tinnitus), may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hence, a distinction is to be drawn between some degree of 
hearing loss shown in service, meeting Hensley requirements, 
and hearing loss disability meeting 38 C.F.R. § 3.385 
requirements.  To sustain a claim for service connection for 
hearing loss thus requires findings of hearing impairment in 
service such as a showing of hearing loss meeting the Hensley 
requirements, and current hearing loss disability meeting the 
38 C.F.R. § 3.385 criteria.  

B.  Evidence and Analysis 

The veteran's audiometric examination at service entrance, 
converted from ASA to ISO units), shows pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
25
15
5
5
25

Thus, this examination established hearing loss in the left 
ear upon service entrance, and the presumption of soundness 
does not apply for that ear.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Hensley.  Contrarily, this examination showed 
normal hearing for the right ear, and the presumption of 
soundness applies for that ear.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Hensley.  

Service clinical records show no complaints, findings, 
treatment, or notation of hearing impairment or difficulty 
with hearing or noise exposure.  The veteran's service 
separation document, DD Form 214N, states that his military 
occupational specialty (MOS) was "PIPEFITTER, Ship, boat 
[building] and repair."  This MOS is potentially consistent 
with the veteran's contentions.  

The veteran's service separation examination did not provide 
audiometric testing, but rather consisted pertinently only of 
whispered and spoken voice testing, with results listed as 
15/15 for each ear for both whispered and spoken voice.  

The veteran has presented no evidence showing complaints of 
hearing difficulties or tinnitus at any time in service or 
after service, until the submission of his claim in August 
2004.  The first and only presented medical evidence of post-
service hearing impairment or tinnitus is the record of a VA 
audiology examination conducted in furtherance of the 
veteran's claim in August 2005.

Upon that VA examination in April 2005, on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
55
LEFT
15
15
15
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
These readings correspond to hearing loss disability pursuant 
to 38 C.F.R. § 3.385 for both ears.  The examiner also noted 
the veteran's report of tinnitus.  The examiner concluded 
that the veteran has both bilateral hearing loss and tinnitus 
which are longstanding and due to acoustic trauma.  The 
examiner further concluded that the veteran's tinnitus and 
hearing loss are of the same etiology.  

The veteran reported at that examination that he had a high 
level of noise exposure in service in the boiler room and 
engine room.  He then further reported a career after service 
with McDonnell Douglas as a building and equipment mechanic, 
with noise protection only worn in later years.  Nonetheless, 
he reported that in such post-service work and otherwise in 
post-service life he was not exposed to excessive noises.  He 
also reported seasonal hunting for 30 years post service.  

The VA examiner noted the absence of complaints of hearing 
loss or tinnitus in service records, and military medical 
records indicating the veteran's hearing within normal 
limits.  

While the veteran is competent to address, from a lay 
perspective, his levels of noise exposure both in service and 
after service, the Board is compelled to note that such 
statements are inherently self-serving, and are not supported 
by corroborating evidence.  Service records do not establish 
that the veteran's regular or frequent work in service was 
conducted in the engine rooms or was associated with regular 
or frequent exposure to excess noise.  Nevertheless, we have 
no reason to doubt, as noted above, that service in his MOS 
likely did involve acoustic trauma.

It is significant to note, however, that the service clinical 
records show no complaints or treatments for noise exposure, 
tinnitus, or hearing difficulty, and neither hearing 
difficulty nor tinnitus was complained of or shown on service 
separation, or indeed for decades thereafter, until the VA 
examination in April 2005.  The VA examiner concluded that 
the veteran's hearing loss and tinnitus are due to acoustic 
trauma and are of long-standing onset, but those conclusions 
do not preclude post-service noise exposure from causing the 
hearing loss or tinnitus.  

Based on the absence of in-service or post-service records 
proximate to service supportive of either or hearing loss or 
tinnitus related to acoustic trauma, and the reasonable 
likelihood from the evidence presented that the veteran had 
more noise exposure in his hunting and mechanic work for 
decades after service than in his pipe fitting and repair 
work for, at most, four years in service, the Board finds 
that the overall evidence, including the veteran's own 
statements regarding activities after service, weigh against, 
and indeed outweigh the veteran's contentions that he was 
exposed to excessive noise in service but not after service.  

The Board has thus duly considered and weighed the veteran's 
statements and contentions together with all the evidence, 
but determines that the weight of the evidence is against the 
veteran's bilateral hearing loss and tinnitus having been 
caused by service, as opposed to post-service causes.  

Regarding the left ear, there is also no showing of increased 
severity of hearing loss in service to support service 
connection based upon aggravation of any hearing loss which 
pre-existed service.  38 C.F.R. § 3.304(b).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss based on either incurrence or 
aggravation in service, and the preponderance of the evidence 
is also against the claim for service connection for 
tinnitus.  38 C.F.R. §§ 3.303, 3.304.  Neither hearing loss 
nor tinnitus was clinically shown within the first post-
service year, and hence the claims are not supportable on a 
first-year-post-service presumptive basis based upon organic 
disease of the nervous system.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


